 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDGENERAL STEEL TANKCOMPANY, INC.andINTERNATIONAL BROTH-ERHOOD OF BOILERMAKERS,IRON SHIP BUILDERS,BLACKSMITHS,FORGERS, ANDHELPERS OF AMERICA,AFL,PETITIONER.CaseNo.10-RC-2871.January 14,1955Decision and Certification of Results of ElectionOn September 15, 1954, pursuant to a stipulation for certificationupon consent election, an election by secret ballot was conducted un-der the direction and supervision of the Regional Director for theTenth Region among the employees in the agreed appropriate unit.Following the election, the Regional Director served on the partiesa tally of ballots, which showed that of approximately 111 eligiblevoters 110 cast ballots, of which 54 were for the Petitioner; 54 wereagainst the Petitioner; and 2 were challenged.The challenged bal-lots were sufficient in number to affect the results of the election.On September 20, 1954, the Petitioner timely filed and served ob-jections to conduct affecting the results of the election. In accord-ance with the Rules and Regulations of the Board, the Regional Di-rector conducted an investigation, and on October 19, 1954, issuedand duly served upon the parties his report on election, objectionsto election, challenged ballots, and recommendations to the Board.In his report, the Regional Director found that the Petitioner's ob-jections raised no substantial or material issues which would justifysetting aside the election, and recommended that the objections beoverruled.He further found that one of the challenges should beoverruled.Inasmuch as this challenge involved the validity of aballot marked in the "No" space in both lead and red pencil, whichhe found was valid and constituted a vote against the Petitioner, theRegional Director concluded that the remaining challenge could notaffect the results of the election, and recommend that it not be openedand counted.Accordingly, he recommended that the Board certifythat the Petitioner is not the exclusive representative of the em-ployees involved herein because it had failed to obtain the requiredmajority vote in the election.To this report the Petitioner filedtimely exceptions.The Board has reviewed the stipulation of the parties, the Peti-tioner's objections, the Regional Director's report on objections. andchallenges, the Petitioner's exceptions thereto, and the entire recordin this case and hereby adopts the findings, conclusions, and recom-mendations of the Regional Director with the modifications indicatedbelow.Upon the entire record in the case, the Board makes the followingfindings of fact.111 NLRB No. 30. GENERAL STEEL TANK COMPANY, INC.2231.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer, as stipulated by theparties, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act: All pro-duction and maintenance employees employed by the Employer atBirmingham, Alabama, excluding office clerical employees, plantclerical employees, truckdrivers, guards and/or watchmen, profes-sional employees, and all supervisors as defined in the Act.5.As noted above, the tally of ballots shows a tie vote with 2 chal-lenges, 1 of which brings into issue the validity of the ballot.The Petitioner's objections to the conduct of the election are based,in substance, on allegations (a) that a plant guard, on behalf of theEmployer, engaged in electioneering by distributing campaign litera-ture to employees within 30 feet of the polling place "while the elec-tion was being set up," and also, during voting hours (objectionsNos. 1 and 4) ; (b) that the Board agent in charge of the electionerred in not requiring leadermen to execute affidavits concerning theirsupervisory authority before casting their ballots (objection No. 2) ;and (c) that the literature distributed by the plant guard, and certainstatements made by allegedly supervisory individuals to employeescontained threats and promises of benefits (objection No. 3).Concerning the issues raised by the Petitioner in objections Nos. 1and 4, the Regional Director's report discloses that a plant guarddistributed leaflets at a gate only a short distance from the locationof the polls before the polls opened.The Petitioner's allegation thatthis incident occurred during voting time was supported only by thePetitioner's election observer who claimed that he saw through awindow a guard giving leaflets to employees as they passed throughthe gate between 3 and 3: 30 p. in. at a time when the polling was inprogress.The guard denied this allegation claiming that he ceaseddistributing leaflets before that time.There is no evidence by anyemployee that he received a leaflet from the guard after 3 p. in. whenthe polls opened.A check of the time clock disclosed that 12 em-ployees entered the plant after 3 p. in.Of these, six selected at ran-dom were interviewed and denied receiving or having seen the leafletin question.The Petitioner, in its exceptions, urges that a hearing should beheld to resolve the issues created by its objections Nos. 1 and 4.The 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDPetitioner also urges that the method of investigation was insufficientand was not a fair determination because only 6 of the 12 employeesentering the plant after 3 p. in. were interviewed by the Board agent.We find no merit in these exceptions.In the interest of maintaining a free and untrammeled election, theBoard has adopted the policy of prohibiting electioneering within aspecified area near the polls while voting is in progress.Here, neitherthe evidence presented by the Petitioner, nor the information de-veloped on investigation, establishes that the leaflets were distributedafter the polls opened within the prohibited area.Moreover, we aresatisfied that the Regional Director conducted a sufficient investigationto ascertain this fact.'Accordingly, in agreement with the RegionalDirector, we overrule Petitioner's objections Nos. 1 and 4.With respect to objection No. 2, the Regional Director's report dis-closes that the parties had agreed in discussions leading to the execu-tion of the election agreement that leadermen were not supervisorsand were therefore to be included in the unit; that just before the pollswere opened the Petitioner, allegedly on the basis of newly discoveredinformation, raised an issue as to the status of some, or all, of theleadermen and asked the Board agent to require each leaderman toexecute an affidavit to the effect that he was not a supervisor; that therequest was refused, but the Board agent explained to the Petitioner'srepresentative about his right to challenge when leadermen appearedto vote; and, that the Petitioner elected not to challenge the leader-men's ballots.The Petitioner does not dispute these facts, and does not offer evi-dence to prove that any of the leadermen whom it agreed to includein the unit possess supervisory authority.Rather, in its exceptions,iturges that it was the duty of the Board to determine the super-visory status of leadermen, by hearing if necessary, and to insure thatsupervisors were not permitted to participate in the election.As noted above, the Petitioner failed to challenge the ballots ofleadermen when they appeared to vote with full knowledge of its rightto do so. Its objection, therefore is in the nature of a post-electionchallenge which, under the established practice of the Board, is notentitled to consideration.'Accordingly, we hereby overrule thisobjection.In support of objection No. 3, the Petitioner offered the leaflet dis-tributed by the guard, referred to above and substantially quoted inthe Regional Director's report.Like the Regional Director, we seeno threat or promise in this leaflet, and find that the contents fallwithin the protective ambit of Section 8 (c) of the Act.'1CfRadio Corporation of America (Victor Division),90 NLRB1989, 1991.OppenlaeimCollins itCo., 108 NLRB 1257 -See AS Abell Company (TVMAR-TV),107 NLRB 362. GENERAL STEEL TANK COMPANY, INC.225One of the statements also alleged by the Petitioner to constitute apromise of benefit was made by Eugene Beasley, an employee classi-fied by the Employer as a fitter but alleged by the Petitioner to be aleaderman.The Petitioner has presented no evidence that Beasley isa leaderman or that he or any other leaderman possesses supervisoryauthority.This statement, therefore, amounts to no more than a per-missible expression of an employee's opinion.A witness for the Petitioner stated that on the day before the elec-tion his foreman, "Red" Curd, came to the place where the employeeand others were working, talked with the employees, and showed thema book containing wage rates for various jobs in similar plants. Thiswitness also stated that Curd told the employees that their rates wereso good that the Petitioner could not help them; that thereupon, dur-ing this conversation Beasley mentioned something about a 10-centraise, and that Curd replied, "Yes, but I can't promise anything, butI think you will find it brighter after the election."The statementsof other witnesses, however, create a conflict in fact of whether anymention was made with respect to a 10-cent raise in this conversation.Foreman Curd denied that he promised anything. Assuming the evi-dence most favorable to the Petitioner's position, we find that, underall the circumstances, Curd's statement is insufficient to warrant set-ting aside the election.4As noted above, one of the challenges was in the nature of a ques-tion of whether the ballot is void in view of the fact that it wasmarked in the "No" box by both a lead and a red pencil. The Boardhas held that a ballot is valid where the voter's intent is clearly indi-cated.'The Petitioner excepts to the Regional Director's finding thatthe ballot is valid because the Employer's observer used a red pencilduring the election.The Petitioner urges that the influence to bedrawn is that the ballot was marked by the Employer's observer foridentification purposes.We do not agree that this is a necessary infer-ence to be drawn, nor that the ballot, because of the red marking, wasnecessarily identifiable.'As the intent of the voter is clear, we findthat the ballot is valid.As the remaining challenge cannot affect the results of the election,'and the Petitioner has failed to secure a majority of the valid ballots4 Althoughnot included in its objections,the Petitioner seems to contend that ForemanCurd's talk with his employeeswas made withinthe 24-hourperiod before the polls wereopened and therefore invalidated the election.As no suchobjection was timely filed, wefind that it may not serve as a basis for setting the election aside.Moreover,we find thatthe evidence does not establishthat Curd's conversationwith a groupof employees wasother than an informal and nonpartisantalk or thatitwas made within the prohibited24-hour periodCf.NationalPetro-Chemicals Corporation,107 NLRB 16105 American Cable & Radio Corporation,107 NLRB 1090;Genet atMotorsCorporation,Central Foundry Division,107 NLRB 1096.9CfSecurityEnterpriseDivision of IndianapolisWere Bound Box Company,108NLRB 6057 7For this reason we find it unnecessary to pass on the RegionalDirector's finding withrespect tothat employee's inclusion in the unit and consequenteligibility to vote. 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDcast, we shall, in accordance with the recommendation of the RegionalDirector, certify the results of the election.[The Board certified that a majority of the valid ballots was notcastfor International Brotherhood of Boilermakers, Iron Ship Build-ers, Blacksmiths, Forgers, and Helpers of America, AFL, and that thesaid labor organization is not the exclusive representative of the em-ployees of the Employer.]JOHN W.THOMASCO.,PETITIONERandRETAILCLERKS INTERNATIONALASSOCIATION,LOCAL 1086,A. F. of L.Case No. 18-RM-157.Jan-uary 17,1955Supplemental Decision and Certification of Results of ElectionPursuant to a Decision and Direction of Election issued herein onAugust 19, 1954,1 an election by secret ballot was conducted on Sep-tember 9,, 1954, under the direction of theRegionalDirector for theEighteenth Region, among the employees of the Employer in the unitfound appropriate by the Board.At the close of the election, the par-ties were furnished a tally of ballots.The tally shows that, of approxi-mately 325 eligible voters, 134 voted for and 134 voted against theUnion.There were also four challenged ballots.On September 15, 1954, the Union filed objections to the election.The Regional Director investigated the objections and the challenges,which were sufficient in number to affect the election results.OnSeptember 24, 1954, the Regional Director issued a report and recom-mendation on objections and challenged ballots. In this report, theRegional Director found that the Union's objections were withoutmerit and recommended that they be overruled.He further recom-mended that the challenges to all four ballots be sustained.TheUnion thereafter filed timely exceptions to part of the Regional Direc-tor's report.The Objections1.With respect to the Union's first objection, the Regional Directorfound that the Employer's president and store superintendent madebrief announcements to the employees over the Employer's departmentstore public address system shortly before the store opened for businesson the day of the election.The Employer's president reminded theemployees of the Board election which was to be held that afternoonand urged all employees to vote.The store superintendent referredto the eligibility date for voting and pointed out that "on call" and "ex-1Not reportedin printed volume of Board Decisions and Orders.111 NLRB No. 37.